Appellant filed a bill against the tax collector of Dade County to enjoin the collection of a portion of the taxes assessed against its property upon the ground that its property had been assessed at its approximate cash value whereas other nearby property had been assessed at approximately seventy-five per cent of its cash value. From a decree dismissing the bill an appeal is taken. Appellant relies upon our opinion, Camp Phosphate Co. v. Allen, 77 Fla. 341, 81 So. 503. This case does not support appellant because, as was pointed out there, the purpose of the law was to render the tax burden uniform, equal and just and if all property was assessed at fifty per cent of its cash value the purpose of the law was carried out. Such logic is not now tenable because, by the adoption of Art. X, Sec. 7, to the Florida Constitution, homesteads to the extent of $5000.00 are exempt from taxation.
To perpetrate the practice of assessing all property at a less percentage than that directed by the statute (Chap. *Page 417 
20722, Acts 1941) would necessarily result in favoring the homesteads. The logic of the opinion in Camp Phosphate Co. v. Allen, supra, is no longer applicable because the reduced value, even though uniformly lower, are no longer just. Subsequent to the adoption of Art. X, Sec. 7, the practice of assessing property has been in conformity with the statute that is at one hundred per cent of its true cash value.
To grant appellant's request would require us to order a constitutional, official act contrary to the statute and by so doing the effect of his act would result in rendering unequal the tax burden to the tax payers of Dade County.
The decree is affirmed.
BUFORD, C. J., TERRELL and BROWN, JJ., concur.
CHAPMAN and THOMAS, JJ., agree to conclusion.
SEBRING, J., concurs in conclusion.